Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                               FILED
any court except for the purpose of                              Jul 18 2012, 8:20 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                            CLERK
                                                                      of the supreme court,
                                                                      court of appeals and
                                                                             tax court




ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

DONALD E.C. LEICHT                                   ALICIA C. CRIPE
Kokomo, Indiana                                      Indiana Department of Child Services
                                                     Howard County Local Office
                                                     Kokomo, Indiana

                                                     ROBERT J. HENKE
                                                     DCS Central Administration
                                                     Indianapolis, Indiana



                              IN THE
                    COURT OF APPEALS OF INDIANA

IN THE MATTER OF M.W. AND K.W.-N.,   )
MINOR CHILDREN ALLEGED TO BE IN NEED )
OF SERVICES,                         )
                                     )
M.W.,                                )
                                     )
      Appellant-Respondent,          )
                                     )
             vs.                     )                     No. 34A05-1201-JC-27
                                     )
INDIANA DEPARTMENT OF CHILD          )
SERVICES,                            )
                                     )
      Appellee-Petitioner.           )


                      APPEAL FROM THE HOWARD CIRCUIT COURT
                              The Honorable Lynn Murray, Judge
                      Cause Nos. 34C01-1109-JC-339, 34C01-1109-JC-340


                                               July 18, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION
BRADFORD, Judge

      Appellant-Respondent M.W. (“Mother”) appeals following the juvenile court’s

finding her children M.W. and K.W.-N. to be in need of services (“CHINS”). Upon appeal,

Mother challenges the sufficiency of the evidence to establish that the requirements of

Indiana Code section 31-34-1-1 (2011) have been met. We affirm.

                            FACTS AND PROCEDURAL HISTORY

      Mother has two children: M.W., born September 19, 2006; and K.W.-N., born

October 20, 2007.1 On September 27, 2011, Indiana Department of Child Services (“DCS”)

family case manager Jennifer Boston arrived at Mother’s home following reports by the

Sheriff’s Department that Mother was being transported to a local hospital under an

Immediate Detention Order (“IDO”). Mother was emotional and disoriented at the time.

Mother claimed to have taken “Ultram,” which she indicated was similar to speed, and her

home was in disarray with clothes covering the floor and dog feces in the bedroom. In

Boston’s view, the mess appeared to have accrued over a long period of time. Another adult,

apparently Mother’s father, was present in the home at the time, but he also appeared to be

under the influence of some substance. Mother was adamant that he could not care for M.W.

and K.W.-N., who were also present at the home. One of the children had ink markings all

over her legs, causing Boston to question the effectiveness of Mother’s supervision. M.W.

and K.W.-N. were removed from the home. Mother later indicated that she was depressed

and had other health concerns.


      1
          Neither child’s father is a party to this appeal.

                                                        2
       On September 29, 2011, DCS filed petitions alleging M.W. and K.W.-N. to be

CHINS. After Mother’s release from the hospital, she discussed visitation with DCS. On

one occasion, Mother was reluctant to establish visitation for fear that the children would

become upset when it ended. On another occasion, Mother developed a staph infection,

which also delayed the establishment of visitation. On approximately October 21, 2011,

Mother went to her mother’s home, where M.W. had been temporarily placed, to drop off

clothes. Upon arriving, she demanded some of her mother’s medication. When she was

refused, Mother hit her mother, took M.W., and left. Mother was arrested and subsequently

incarcerated. Mother claimed that her mother was also using drugs. The children were

ultimately placed with K.W.-N.’s paternal grandmother.

       Following her release from incarceration, Mother began visitation with her children.

The state of her home was improved by October and maintained this improved status.

       On November 27, 2011, following a fact-finding hearing at which Mother apparently

did not appear, the juvenile court found both children to be CHINS. On December 2, 2011,

Mother moved to set aside the CHINS adjudications on the grounds that she had been

unaware of the hearing. The juvenile court granted the motion and held a second fact-finding

hearing on December 19, 2011, at which Mother appeared and testified. The juvenile court

again adjudicated the children to be CHINS and, following a dispositional hearing on

February 6, 2012, ordered Mother to participate in various services and maintained the

children’s placement with K.W.-N.’s paternal grandmother. This appeal follows.




                                             3
                             DISCUSSION AND DECISION

       Upon appeal, Mother challenges the juvenile court’s adjudication of M.W. and K.W.-

N. as CHINS by claiming that the evidence does not establish that the children were seriously

impaired or endangered. Because a CHINS proceeding is a civil action, the State must prove

by a preponderance of the evidence that a child is a CHINS as defined by the juvenile code.

In re K.D., 962 N.E.2d 1249, 1253 (Ind. 2012). Upon review of a juvenile court’s CHINS

determination, we consider only the evidence most favorable to the judgment and the

reasonable inferences therefrom. Id. We neither reweigh the evidence nor reassess the

credibility of the witnesses. Id. Here, the juvenile court made findings of fact and

conclusions thereon in adjudicating the children CHINS. When a juvenile court enters

specific findings and conclusions thereon, we apply a two-tiered standard of review. Bester

v. Lake County Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). First, we

determine whether the evidence supports the findings, and second, we determine whether the

findings support the judgment. Id. We will set aside the juvenile court’s judgment only if it

is clearly erroneous. Id.

       Indiana Code section 31-34-1-1 provides as follows:

       A child is a child in need of services if before the child becomes eighteen (18)
       years of age:
              (1) the child’s physical or mental condition is seriously impaired or
       seriously endangered as a result of the inability, refusal, or neglect of the
       child’s parent, guardian, or custodian to supply the child with necessary food,
       clothing, shelter, medical care, education, or supervision; and
              (2) the child needs care, treatment, or rehabilitation that:
                      (A) the child is not receiving; and
                      (B) is unlikely to be provided or accepted without the coercive
                      intervention of the court.


                                              4
       In adjudicating M.W. and K.W.-N. to be CHINS, the juvenile court relied upon its

findings that Mother had been taken to the hospital under an IDO; that she was disoriented

and her home was in disarray; that she used drugs; and that due to her physical and mental

health conditions, she needed help which she would not receive without assistance from

DCS. Mother challenges the juvenile court’s CHINS adjudications by arguing that, to the

extent she was disoriented, it was due to her prescription medication; that the house was in

disarray only briefly and as a result of this temporary disorientation; that the other adult in the

house (her father) felt it unnecessary to intervene; and that therefore, there is no evidence that

the children were seriously endangered or impaired under section 31-34-1-1.

       Mother’s claims are merely invitations to reweigh the evidence, which we decline.

There was ample testimony to support the juvenile court’s findings. Regarding Mother’s

disorientation, the juvenile court found that Mother was under the influence of drugs and had

mental and physical health problems. To the extent Mother suggests that she used

prescription drugs only and took them entirely as prescribed, she was nevertheless so

disoriented that she was subject to an IDO. In addition, the conditions of her home

demonstrated that her disorientation was detrimental to the lives of her children. Of course,

there is ample evidence in the record showing that Mother’s drug use was not prescription-

only. Case manager Boston testified that Mother had indicated at the time of the IDO that

she did not have a prescription for “Ultram,” and Mother admitted having requested that the

children’s maternal grandmother give her some of the grandmother’s own medication. The

juvenile court was within its discretion to view Mother’s drug use and disorientation—


                                                5
whatever its cause—to be particularly harmful.

       To the extent Mother claims that the house was only briefly in disarray, Boston, who

had visited at the time, concluded that the mess was long-term. The juvenile court was

entitled to accept Boston’s conclusion on this point. As for the presence of another adult in

the house, Mother herself did not trust this person’s childcare skills, and he did not testify.

Naturally, the juvenile court was not expected to view an alleged lack of interest on some

other person’s part as a reliable indicator that the circumstances were not dire. Given

Mother’s health and housing problems and the intervention it has taken thus far to address

them, the juvenile court was within its discretion to conclude that Mother’s problems would

likely remain unchanged without ongoing court intervention and the provision of services.

Accordingly, there was sufficient evidence to support the juvenile court’s CHINS

adjudications, and we affirm them with respect to both M.W. and K.W.-N.

       The judgment of the juvenile court is affirmed.

VAIDIK, J., and CRONE, J., concur.




                                              6